Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Terminal Disclaimer (TD) on 02/03/2022:
Claims 1-20 have been examined.
Claims 3-5, 10, 16 and 20 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 3-5, 10, 16 and 20 objections to from the previous Office Action.

Double Patenting
1.	Applicant’s Terminal Disclaimer (TD), filed on 02/03/2022, has overcome the nonstatutory double patenting rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance:
In performing initial search and additional search, in response to amended claims filed with Terminal Disclaimer (TD) on 02/03/2022 , the examiner was able to find the closest prior art of record, which is Patron (Pub. No.: US 2015/0202770A1) taken either individually or in combination with other prior art of Abhyanker (Pub. No.: US 2014/0136414A1), Haban (Pub. No.: US 2019/0367102A1), Levinson (Pub. No.: US 2019/0278293A1), Dolgov (Pub. No.: US 2018/0032085A1), Khawaja (Pub. No.: US 2019/0005667A1), Daily (US Pat. No.: 5559695) and Su nil (Pub. No.: US 201910056739A 1 ), who describe a method, device and system of sidewalk messaging of an autonomous robot that includes a motherboard comprising a processor communicatively coupled with a memory, a sensory fusion circuitry to execute a command of a sensory fusion algorithm, and a communication circuitry to bi-directionally communicate an instruction 
In regards to claims 1-20, Patron (Pub. No.: US 201510202770A 1) taken either individually or in
combination with other prior art of record fail to teach or render obvious the following feature(s)/limitation(s):	determining a ranking of regions external to the autonomous vehicle based on a maneuver being performed by the autonomous vehicle and whether an obstruction is detected in the first limited field of view of the first sensor or the second limited field of view of the second sensor during the maneuver;  
causing the articulation system, based on the ranking of the regions, to orient the first sensor towards a first region such that the first limited field of view encompasses the first region and orient the second sensor towards a second region such that the second limited field of view encompasses the second region; and 
causing the articulation system to orient the first sensor towards a first region such that the first limited field of view encompasses the first region and orient the second sensor towards a second region such that the second limited field of view encompasses the second region, the articulation system being caused to orient the first sensor and the second sensor based on a maneuver being performed by the autonomous vehicle and whether an obstruction is detected in the first limited field of view of the first sensor or the second limited field of view of the second sensor during the maneuver.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN, P.E. whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday - Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1 000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662